DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to the Amendment filed September 8, 2021.  Claims 1 and 11 have been amended.  Claims 1-5, 7-8, 10-15, 17-18 and 20 are currently pending and have been examined in the application.  



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-8, 10-15, 17-18 and 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Specifically, claims 1-5, 7-8, 10-15, 17-18 and 20 are directed toward at least one judicial exception without significantly more.  In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:

	Although, claim 1 is directed towards a statutory category of invention, the claim, however, recites an abstract idea.  The limitations that set forth the abstract idea are: receiving, transaction information related to a cardholder transaction with a merchant, wherein the transaction information comprises a cardholder account number; communicating, with a merchant and offers database, wherein the merchant and offers database stores information related to a plurality of merchants and a plurality of corresponding offers; identifying, and based at least on one or more of merchant codes associated with the merchant and a transaction time, whether the transaction qualifies for a cash back offer, selected from one or more cash back offers, and identifying whether the cardholder account number is included in a cash back account number database and whether the merchant is listed in the merchant and offers database; comparing, the transaction information with information stored in the cash back account number database and the merchant and offers database; calculating, a cash back amount associated with the merchant based at least partly on information contained in the merchant and offers database; calculating, a cardholder billing amount, an issuer settlement amount, an acquirer settlement amount, a refund amount, and a program fee amount; generating, a refund message including the refund amount to be processed to the cardholder; generating, a fee message for fee collection; receiving, a program fee; and receiving, from an issuer, the issuer settlement amount; sending, to a merchant acquirer, the acquirer settlement amount; and sending, to a third party, the program fee amount.  These limitations comprise commercial interactions including marketing or sales activities or behaviors; business relations; as well as managing personal behavior or interactions between people including following rules or instructions; and are thus, directed towards the abstract grouping of Certain Methods of Organizing Human Activity in prong one of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, at 52).  
Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 54-55), the additional elements provided by the claim amount to mere use of a computer as a tool to perform an abstract idea.  In particular the claim recites the additional elements “by the processing circuitry,” which are recited at a high level of generality and are merely the use of a computer as a tool to apply/perform the abstract idea.  See MPEP 2106.05(f).  Simply applying the abstract idea by a generic computer is not a practical application of the abstract idea.  The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e).  Therefore, the claims do not, for example, purport to improve the functioning of a computer.  Nor do they effect an improvement in any other technology or technical field.  Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to the mere use of the computer to apply the abstract idea.  Viewing the limitations individually, the limitations generically, referring to processing circuitry, databases, a memory, a processor (Claim 11), do not constitute significantly more because they are simply an attempt to limit the abstract idea to 1.  Viewing these limitations as a combination, the claims merely instruct the practitioner to implement the abstract idea with a high level of generality, executing automating functions of a computer, and with no specific examples of the algorithms themselves which achieve the functionalities claimed.  Therefore, the limitations of the claim as a whole, when viewed individually and as an ordered combination, do not amount to significantly more than the abstract idea.  
	Likewise, dependent claims 2-5, 7-8, 10 do not recite any limitations that would remedy the deficiencies outlined above as they do not add any elements which integrate the abstract idea into a practical application or constitute significantly more.  While they may slightly narrow the abstract idea by further describing it, they do not make it less abstract and are rejected accordingly.  Further still, claims 11-15, 17-18, 20 suffer from substantially the same deficiencies as outlined with respect to claims 1-5, 7-8, 10 and are also rejected accordingly.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Friday (US Patent Publication 2005/0240477) in view of Okerlund (US Patent Publication 2013/0080239).
A.	In regards to Claim 1, Friday discloses a computer-implemented method and system for payment network-based cash back processing comprising:
	receiving, by processing circuitry, transaction information related to a cardholder transaction with a merchant, wherein the transaction information comprises a cardholder account number; Friday [0010: processor evaluates transactions to identify transactions involving both a participating account holder and a preferred merchant];
	communicating, with a merchant and offers database, wherein the merchant and offers database stores information related to a plurality of merchants and a plurality of corresponding offers; Friday [0024: program manager operating software executed by an incentive/rebate database application (D/A) (see Appendix A) which may be executed by a server or executed by some other processor, which accesses a database of participating cardholders and preferred merchants];
	identifying whether the cardholder account number is included in a cash back account number database and whether the merchant is listed in the merchant and offers database; Friday [0025: program permits the participants to obtain rebate or incentive such as cash; 0032: database application refers to the participating cardholders and preferred merchants database 
	calculating, by the processing circuitry, a cash back amount associated with the merchant based at least partly on information contained in the merchant and offers database; Friday [0044: program manager calculates rebates on all qualifying transactions which involve preferred merchants];
	calculating, by the processing circuitry, a cardholder billing amount, an issuer settlement amount, an acquirer settlement amount, a refund amount, and a program fee amount; Friday [0042: cardholder pays the purchase price less X% of the rebate to the payment system; 0045: program manager settles the cardholder portion of the rebate with issuer; 0041: acquirer settles with the payment system; 0044: program manager calculates rebates on all qualifying transactions; ];
	receiving, by the processing circuitry, a program fee; [0035: program database application retains the remainder (100-X)% of the rebate as a fee for administering the loyalty program];
	receiving, by the processing circuitry, from an issuer, the issuer settlement amount; Friday [0045: program manager settles the cardholder portion of the rebate with issuer];
	sending, by the processing circuitry, to a merchant acquirer, the acquirer settlement amount; Friday [0042: pays the purchase price less the rebate to the acquirer and retains 100-X% of the rebate];
	and sending, by the processing circuitry, to a third party, the program fee amount; Friday [0107: part of the incentive being provided to the administering entity; 0035: program database application retains the remainder (100-X)% of the rebate as a fee for administering the loyalty program];
	additionally and/or alternatively, Okerlund discloses processing circuitry, Okerlund [0182: embodiments implemented in digital electronic circuitry];

	Friday does not specifically disclose, identifying, by the processing circuitry, and based at least on one or more of merchant codes associated with the merchant and a transaction time, whether the transaction qualifies for a cash back offer, selected from one or more cash back offers; this is disclosed by Okerlund [0286: the transaction data associated with any specific transaction can be processed and ultimately sent to one or more entities such as an IPM for use in creating and distributing incentive offers. In another example, a program registrant may use a Bank of America MasterCard to purchase items at a grocery store. In this example, the transaction data associated with that purchase at the grocery store, may include the time of the purchase, the merchant identification and location, and/or other data associated with that purchase; 0254: incentive offers may be for traditional discounts (such as a percentage discount, a dollar discount, or cash back) in exchange for a qualifying purchase];
	comparing, by the processing circuitry, the transaction information with information stored in the cash back account number database and the merchant and offers database; this is disclosed by Okerlund [0129: transaction verification is performed by comparing purchase information [information that is transmitted through one or more of the following: 1) the credit card terminal, 2) an acquiring bank, 3) through a card network (Visa, AmEx, for example), 4) via an electronic payment instrument issuing bank (Chase, Citibank, Capital One), or 5) through 
	generating, by the processing circuitry, a refund message including the refund amount to be processed to the cardholder; this is disclosed by Okerlund [0093: once the specific terms of the offer or incentive are determined, the offer is communicated to the incentive program manager along with instructions on how and when it should be distributed to program registrants; 0254: incentive offers may be for traditional discounts (such as a percentage discount, a dollar discount, or cash back) in exchange for a qualifying purchase];
and generating, by the processing circuitry, a fee message for fee collection.  This is disclosed by Okerlund [0131: the IPM determines that this transaction satisfies the terms of an outstanding communicated incentive offer, the merchant can be notified that a program registrant has redeemed an incentive offer; 0283: merchant is charged or billed separately from 
Before the effective filing date of the claimed invention it would have been obvious for those skilled in the art to modify the teachings of Friday with the teachings from Okerlund with the motivation to provide a system that allows an incentive program manager to handle the targeting, processing, delivery and redemption of incentive offers, based upon making purchases with an electronic payment instrument, freeing the program registrant from any obligation to physically present an incentive offer to the merchant.  Okerlund [0003].
B.	In regards to Claims 2 and 12, Friday discloses, wherein the issuer settlement amount is equal to a cardholder billing amount, less a refund amount. Friday [0045: the issuer settles the cardholder for the portion of the rebate which is provided to the cardholder; 0041: the payment system charges the participating cardholder the purchase price less X% of the rebate]
C.	In regards to Claims 3 and 13, Friday discloses, wherein the acquirer settlement amount is equal to a cardholder billing amount, less the refund amount and the program fee amount.  Friday [0042: pays the purchase price less the rebate to the acquirer and retains 100-X% of the rebate].
D.	In regards to Claims 4 and 14, Friday disclose, further comprising: automatically sending, by the processing circuitry, at least a portion of the program fee to a cash back portal company.  Friday [0105: internet-based loyalty program includes instructions for implementing a preferred merchant website permitting preferred merchants to provide a web page for the participating cardholders of the qualified transactions involving the preferred merchant; 0107: loyalty program processor may execute instructions which result in the preferred merchant of an identified, qualified transaction paying an incentive; part of the incentive being provided to the administering entity].
Claims 5 and 15, Friday discloses, wherein the cash back account number database and the merchant and offers database are maintained on a payment network server.  Friday i [0024: program manager operating software executed by an incentive/rebate database application (D/A) (see Appendix A) which may be executed by a server or executed by some other processor, which accesses a database of participating cardholders and preferred merchants].
F.	In regards to Claims 7 and 17, Friday does not specifically disclose, wherein the cardholder transaction is one of an online transaction or an in-store transaction.  This is disclosed by Okerlund [0221: as will be recognized by one of skill in the art, any location data may be utilized, including satellite-enabled data, transaction data (i.e., a purchase at a brick-and-mortar store) without departing from the scope of the invention].  The motivation being the same as stated in claim 1.
Before the effective filing date of the claimed invention it would have been obvious for those skilled in the art to modify the teachings of Friday with the teachings from Okerlund with the motivation being to incentivized program registrants to patronize brick-and-mortar retailers, as opposed to internet-based retailers where the physical proximity of the customer is not of major concern. Okerlund [0232].
G.	In regards to Claims 8-18, Friday does not specifically disclose, wherein the cardholder transaction is an in-store transaction.  This is disclosed by Okerlund [0221: as will be recognized by one of skill in the art, any location data may be utilized, including satellite-enabled data, transaction data (i.e., a purchase at a brick-and-mortar store) without departing from the scope of the invention].  The motivation being the same as stated in claim 7.
H.	In regards to Claims 10 and 20, Friday does not specifically disclose wherein identifying whether the transaction qualifies for a cash back offer, is based at least partly on a payment card product code associated with the transaction.  This is disclosed by Okerlund [0335: Participant ID 0003, who has authorized American Express Card 376254803268183 for use .



Response to Arguments
Applicant's filed arguments have been fully considered but have not been found persuasive. 
A.	Applicant's arguments regarding the 35 U.S.C. § 101 rejection that the claims are not directed to an abstract idea (pp 7-8).  The Examiner respectfully disagrees.  The claims are directed toward Certain Methods of Organizing Human Activity because they entail commercial interactions including marketing or sales activities or behaviors; business relations; as well as managing personal behavior or interactions between people including following rules or instructions (cardholder interaction with merchant).
	Applicant argues that the claims recite elements that integrate the abstract idea into a practical application (p 9).  The Examiner respectfully disagrees.  The additional elements provided by the claims are computer components and are used only as a tool to apply the abstract idea.  See 101 analysis above, see also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea).  Furthermore, the claims being directed to efficiently processing qualifying cash back purchases made by consumers, is an abstract idea in of itself, which addresses an entrepreneurial problem rather than a technological one.  
Subject Matter Eligibility Examples: Business Methods (p 10).  The Examiner respectfully disagrees.  Claim 2 of Example 35, claims have different fact patterns and different claims sets as the instant applicant and therefore, the two are not analogous.  Unlike Claim 2, the claims of the instant application do not provide additional elements that’s are unconventional and/or non-generic, nor do they provide a solution to a technical problem.  The additional elements are recited at a high level of generality and amount to the mere use of the computer to apply the abstract idea.  Simply applying the abstract idea by generic computer components do not make for an inventive concept.  See Id. 
	As such, the instant claims, in view of Alice, do not connote an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment.  Therefore, the 35 U.S.C. § 101 rejection is maintained.
B.	Applicant's arguments regarding the 35 U.S.C. § 103 rejection that the references do not disclose or generating, a refund message including the refund amount to be processed to the cardholder because an offer is different from a refund message and do not describe a fee message for fee collection.  The Examiner respectfully disagrees.  As a first matter, the limitations “generating, a refund message including the refund amount to be processed to the cardholder” and “generating, a fee message for fee collection” employ language that do not serve to differentiate the claims from the prior art.  The data included in the refund message is nonfunctional descriptive material as it only describes the content of the message, which is not used or processed to perform any of the recited method steps. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. Therefore, it has been held that the nonfunctional In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
	The clause “for fee collection” does not recite a step to be performed to achieve the expected result; i.e. it only recites its intended purpose.  Therefore, it does not have patentable weight).  For instance, regarding “wherein/whereby” clauses, according to the MPEP, a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited” (Minton v. Nat'l Ass'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003); MPEP 2111.04). Also, a clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim (Texas Instruments Inc. v. International Trade Commission 26, USPQ2d 1018 (Fed. Cir. 1993); Griffin v. Bertina, 62 USPQ2d 1431 (Fed. Cir. 2002); Amazon.com Inc. v. Barnesandnoble.com Inc., 57 USPQ2d 1747 (CAFC 2001)). Thus, such limitations do not serve to differentiate the claims from the prior art.
	Notwithstanding, Okerlund discloses that the offer is communicated to the incentive program manager along with instructions on how and when it should be distributed; Okerlund [0093] and that incentive offers may be for traditional discounts (such as a percentage discount, a dollar discount, or cash back) given in exchange for a qualifying purchase.  Okerlund [0254].  Additionally, Okerlund discloses that the IPM determines that when a transaction satisfies the terms of an outstanding communicated incentive offer, the merchant can be notified that a program registrant has redeemed an incentive offer; Okerlund [0131]; and that the merchant is charged or billed separately from the settlement and funding. The IPM can perform this function through notification (message) of the EPI issuing bank (or other designated entity involved in the transaction), of the amount that should be deducted (i.e. the fee) prior to forwarding of the payment to the merchant].  Okerlund [0283].

	Applicant's argues that the references do not disclose or suggest “sending, by the processing circuitry, to a third party, the program fee amount.”  The Examiner respectfully disagrees.  Friday discloses that a portion of the incentive is provided to the administering entity; Friday [0107]; which is a fee, as Friday clearly states that its program database application (a third party) retains a remainder percentage of the rebate as a fee for administering the loyalty program.  Friday [0035].
C.	Applicant’s arguments regarding the dependent claims are rejected accordingly to independent claims 1 and 11.



Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Errol CARVALHO whose telephone number is (571)272-9987.  The examiner can normally be reached on M-F 9:30-7:00 Alt Fri.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571- 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E CARVALHO/
Primary Examiner, Art Unit 3622



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, Alice Corp. Pty Ltd. v. CLS Bank lnt'l, 134 S. Ct. 2347, 2360 (2014) (noting that none of the hardware recited “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers” (citing Bilski, 561 U.S. at 610, 611)).